DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 01/27/2021 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 9-10, 17-18,  and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, Shuiwang, et al. "3D convolutional neural networks for human action recognition." in view of Lawrence, Steve, et al. "Face recognition: A convolutional neural-network approach.” further in view of Valley, George C. "Photonic analog-to-digital converters." and Ambardar, Ashok. Analog and digital signal processing. BOSTON, MA: PWS, 1995.
Regarding claims 1, 9, 17, and 24, Ji teaches “initializing a pair of state variables” (pg. 2 right col. 
    PNG
    media_image1.png
    256
    573
    media_image1.png
    Greyscale
where v is the state variable which is initialized for ij i.e. it is a pair)
“received at the artificial neural network, based on a pulse kernel to generate a time-ordered set of time-value pairs” (Ji pg. 2 §2.1 ¶1 “The 3D convolution is achieved by convolving a 3D kernel to the cube formed by stacking multiple contiguous frames together. By this construction, the feature maps in the convolution layer are connected to multiple contiguous frames in the previous layer, thereby capturing motion information” and fig. 1 (b) which shows pairs)
Ji however does not teach the remaining limitations.
Lawrence however teaches “generating a digital approximation of the continuous time analog signal based on a reconstruction of each event of the polarized event train” (Lawrence pg. 11 last ¶ “Scanning across the rows and columns we can see that the quantized samples represent smoothly changing shading patterns. This is the initial representation from which successively higher level features are extracted using the convolutional network. Fig. 16 shows the activation of the nodes in a sample convolutional network for a particular test image” and pg. 13 fig. 16 
    PNG
    media_image2.png
    488
    828
    media_image2.png
    Greyscale
which shows the digital approximation
“classifying the event based on the digital approximation” (pg. 13 fig. 16 “A depiction of the node maps in a sample convolutional network showing the activation values for a particular test image. The input image is shown on the left. In this case the image is correctly classified with only one activated output node (the top node). From left to right after the input image, the layers are: the input layer, convolutional layer 1, subsampling layer 1, convolutional layer 2, subsampling layer 2, and the output layer. The three planes in the input layer correspond to the three dimensions of the SOM”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji with that of Lawrence since “The convolutional network extracts successively larger features in a hierarchical set of layers Lawrence abstract.”
(Valley pg. 7 §2 ¶1 “An electronic analog-to-digital converter must perform two functions on a time-varying voltage: (1) sample and hold it for a specified time and (2) quantize the held voltage into a number of levels. The sampling rate and the number of levels are the most basic properties of an ADC.’) 
“each time value pair comprising an event time and an event polarity, the event time corresponding to an occurrence of an asynchronous pulse of the continuous time analog signal” (Valley pg. 8 
    PNG
    media_image3.png
    483
    826
    media_image3.png
    Greyscale
), “the event polarity comprising a positive polarity or a negative polarity of the asynchronous pulse of the continuous time analog signal” (previous citation, shows the polarity of positive)
“generating a polarized event train based on a response function of the time-ordered set of time-value pairs” (pg. 8 fig. 1 which shows the even train of pulses based on time)

The above references however do not explicitly teach convolving an event train with an impulse response. Ambardar however teaches “retrieving a set of event-driven samples of a system impulse response stored in a memory of the artificial neural network” (pg. 131 
    PNG
    media_image4.png
    415
    1033
    media_image4.png
    Greyscale
)
“convolving an event of the polarized event train with a system impulse event of the set of event-driven samples, the system impulse event corresponding to a time of the event” (previous citation, 
    PNG
    media_image4.png
    415
    1033
    media_image4.png
    Greyscale
)
“reconstructing the event by updating a first state variable of the first set of state variables and a second state variable of the second set of state variables after convolving the event, the first state variable and the second state variable corresponding to components of the polarized event train and the set of event-driven samples” (pg. 465 
    PNG
    media_image5.png
    581
    889
    media_image5.png
    Greyscale
 shows the reconstruction of an analog signal to a digital one with the variables which correspond to the analog input and DT signal)
“repeating the convolving and the reconstructing for each event of the polarized event train” ([0104] “In other words, the filter processing unit 102a can quickly obtain processed image data by obtaining a cyclic convolution product using a unit impulse response for new image data.” the process is not limited to one iteration as the processing would be identical for each event)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ji, Lawrence, and Valley with that of Ambardar since a combination of known methods would yield predictable results. As shown in Ambardar, it is known in the art to reconstruct a signal with an impulse response and using convolution. Thus this same technique would operate in a similar predictable manner with the other references as they too are using image signal data.

Regarding claims 2, 10, 18, and 25, Ji further teaches “in which the digital approximation is in an event-based format” (pg. 2 left col. last ¶ “We constructed a multi-module event detection system, which includes the 3D CNN as a major module”).
Claims 3-4, 11-12, 19, and 26-27,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, Shuiwang, et al. "3D convolutional neural networks for human action recognition." in view of Lawrence, Steve, et al. "Face recognition: A convolutional neural-network approach." further in view of Valley, George C. "Photonic analog-to-digital converters." and Ambardar, Ashok. Analog and digital signal processing. BOSTON, MA: PWS, 1995 and  Heyl et al. US 2008/0084343.
Regarding claims 3, 11, and 26, the Ji reference has been addressed above. Ji however does not explicitly teach the claim limitation. Heyl however teaches “further comprising interpolating the digital approximation between events” (Heyl [0008] “The DAC circuit also includes an interpolator circuit and a volume control circuit coupled to the interpolator circuit. The interpolator circuit and the volume control circuit are configured to receive the digital input data from the input host interface circuit and to output volume-weighted and interpolated data”)
Therefore it would have been obvious to one of ordinary skill in the art as the time the invention was effectively filed to combine the teachings of Ji and Lawrence and Valley and Ambardar with that of Heyl since a combination of known methods would yield predictable results that is, these techniques are known in the art and applicable to the data at hand and as such, would operate normally and predictable with the systems above.
Regarding claims 4, 12, 19, and 27, the Ji, Lawrence, Valley, Ambardar, and Heyl references have been addressed above. Heyl further teaches “in which the pulse kernel comprises an asynchronous pulse modulated (APM) encoding pulse from the set of pulses” ([0008] “at least a portion of the pulse width modulation circuit employ a second clock associated with a second clock domain, the second clock being asynchronous relative to the first clock.”)  
Claims 5-6, 13-14, 20-21, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, Shuiwang, et al. "3D convolutional neural networks for human action recognition." in view of Lawrence, Steve, et al. "Face recognition: A convolutional neural-network approach."further in view of Valley, George C. "Photonic analog-to-digital converters."and Ambardar, Ashok. Analog and digital signal processing. BOSTON, MA: PWS, 1995 and Addison et al. US 2013/0137945.
Regarding claims 5, 13, 20, and 28, the Ji reference has been addressed above. Ji does not explicitly teach the limitations. Addison however teaches “expressing the pulse kernel and the system impulse kernel as a sum of complex weighted causal complex exponentials” (Addison [0044] “Gaussian kernel functions may be calculated for all pulse period times, thus Gaussian kernel functions are infinite in width. However, in practice Gaussian kernel functions may be calculated only for physiological possible pulse periods”)  
Therefore it would have been obvious to one of ordinary skill in the art as the time the invention was effectively filed to combine the teachings of Ji and Lawrence and Valley and Ambardar with that of Addison since a combination of known methods would yield predictable results that is, these techniques are known in the art and applicable to the data at hand and as such, would operate normally and predictable with the system of Ji.
Regarding claims 6, 14, 21, and 29, the Ji, Lawrence, Valley, Ambardar, and Addison references have been addressed above. Addison further teaches “approximating the pulse kernel and the system kernel as a sum of complex weighted causal complex exponentials” (Addison [0044] “Gaussian kernel functions may be calculated for all pulse period times, thus Gaussian kernel functions are infinite in width. However, in practice Gaussian kernel functions may be calculated only for physiological possible pulse periods”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124